DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed 11/17/2020 in response to the Pre-Interview First Office Action mailed 10/27/2020 has been entered.  
	Claims 1-20 are currently pending in U.S. Patent Application No. 16/600,999.

Terminal Disclaimer
The terminal disclaimer filed on 11/17/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,497,104 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter and Reasons for Allowance
Claims 1-20 are allowable. 

The following is an examiner's statement of reasons for allowance:
References of record fail 
calculating, by the processing device, a light-tone representative scale factor and a dark-tone representative scale factor for each of the first reduced-resolution image and the second reduced-resolution image;
producing, by the processing device, a dark-tone empirical scale factor by selectively interpolating between the dark-tone representative scale factor and the light-tone representative scale factor for each of the first reduced-resolution image and the second reduced-resolution image; and
generating, by the processing device, an empirically normalized digital image by applying, pixelwise, a function including at least the dark-tone empirical scale factor to the first digital image or the second digital image.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796.  The examiner can normally be reached on Mon - Fri 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/IAN L LEMIEUX/Examiner, Art Unit 2669